Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 1 of 22 PageID 163




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES III,

         Plaintiffs,                                Case No. 8:21-cv-00555-SDM-CPT

v.

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

         Defendant.

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
      TO DISMISS, FOR MORE DEFINITE STATEMENT, OR FOR
               DETERMINATION OF MISJOINDER

                                     INTRODUCTION

         This case involves a civil rights challenge to the Pasco County Sheriff’s

Office’s (“PCSO”) practice of “predictive policing.”1 As Plaintiffs allege in their

Complaint, the PCSO’s “Intelligence-Led Policing Program” (“the Program”) uses

a crude computer algorithm to identify individuals who may commit unspecified

future crimes and then subjects those individuals and their families to “relentless

pursuit, arrest, and prosecution” in order to “take them out.” Compl. ¶ 2. In doing



     1
     The Defendant, Pasco County Sheriff Chris Nocco, is sued in his official capacity as head of
the PCSO and is hereinafter referred to as the “PCSO.” See Ramirez v. Hillsborough Cnty. Sheriff’s
Office, No. 8:10-c-v1819-T-23TBM, 2011 WL 976380, at *1–2 (M.D. Fla. Mar. 18, 2011).

                                                1
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 2 of 22 PageID 164




so, the Program adopts a policy and custom under which PCSO deputies routinely

violate the constitutional rights of those they are sworn to protect. This lawsuit seeks

to put an end to those systematic abuses.

      Plaintiffs in this case are four Pasco County residents who have all suffered

harms that are directly attributable to the Program. And all of the harms described

in the Complaint are harms that would not have occurred but for the Program.

      PCSO nevertheless argues that the Program cannot be considered in a single

case. It asserts the Plaintiffs are too diverse and their harms too numerous. In other

words, because the Complaint alleges the Program harms too many people, in too

many ways, PCSO argues that Plaintiffs cannot challenge it in a single case.

      That is wrong. All the harms suffered by Plaintiffs stem from the very same

policy and custom: the Program. And those harms were all perpetrated by a single

entity: the PCSO. This case is thus properly brought in one action against one

defendant. That the Program is so pervasive that it harms numerous people in

numerous ways is not a reason to dismiss this case. It is the reason it was filed.

                                    ARGUMENT

      PCSO attacks the Complaint on both technical and substantive grounds. This

response addresses both. In Part I, Plaintiffs address PCSO’s threshold contention

that the Complaint is drafted as an improper “shotgun pleading.” In Part II, Plaintiffs

address PCSO’s argument that Plaintiffs are improperly joined. And in Part III,



                                            2
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 3 of 22 PageID 165




Plaintiffs show that they sufficiently alleged constitutional claims for which relief

may be granted.

      THE COMPLAINT IS NOT A SHOTGUN PLEADING.

      PCSO argues the Complaint is a so-called “shotgun” pleading. While not

clearly stated, the crux of PCSO’s concern seems to be that this case involves

“multiple claims” and that those claims were brought by “multiple parties.” See Mot.

7–8. This alone, PCSO seems to argue, somehow amounts to a failure to give

“adequate notice” of Plaintiffs’ claims. Id. at 8.

      But none of the cases PCSO cites support that contention. The Complaint

describes the challenged policy or custom—the Program. See Compl. ¶¶ 113–85.

The Complaint separately sets out how each Plaintiff was affected by the Program,

using separate subheadings for each Plaintiff and for each category—facts and harm.

See id. ¶¶ 10–98 (facts), 186–223 (harms). And then the Complaint alleges that the

Program violates the Constitution in several respects, and, in doing so, separately

identifies which Plaintiff’s injuries are traceable to each violation. See id. ¶¶ 224–

77. This structure does not make for a shotgun pleading; it is how the Eleventh

Circuit has indicated a complaint should be drawn. Weiland v. Palm Beach Cnty.

Sheriff’s Office, 792 F.3d 1313, 1324–25 (11th Cir. 2015) (“[The Complaint] is

greatly simplified by the organization of . . . factual allegations into three

subsections, the first of which is titled ‘Facts Surrounding [Plaintiff]’”).



                                           3
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 4 of 22 PageID 166




       Another case cited by PCSO, Chiron Recovery Center, LLC v. United

Healthcare Services, Inc., No. 9:18-CV-81761, 2020 WL 3547047 (S.D. Fla. June

30, 2020), is likewise inapposite. There, the court determined that a multi-plaintiff

count was problematic because the plaintiffs “d[id] not reference individual-specific

transactions or individual-specific facts” such that the court could determine “how

each Individual Plaintiff is alleged to have been wronged.” Id. at *5.2 Again,

Plaintiffs did the opposite here—alleging dozens of “individual-specific facts” and

tethering those paragraphs to separate sections alleging individual-specific harms.

Nor do Plaintiffs, as PCSO wrongly argues, allege “wrongdoing by multiple parties

across multiple transactions.” Mot. 8 (marks and citation omitted). Just the opposite,

Plaintiffs allege wrongdoing by a single party through a single law enforcement

program. While the Complaint alleges multiple interactions between Plaintiffs and

the PCSO, it does so only because the challenged policy and practice requires such

repeated interactions—and PCSO’s deputies have acted in accordance with that

policy and practice.

       In the end, as in Weiland, the structure of this Complaint makes it “hardly a

task at all” for PCSO to determine “the specific claims against them and the factual



   2
      Even when there is some overlap among multiple plaintiffs’ factual allegations, that does not
instantaneously render the Complaint a shotgun pleading. Mullins v. Epiderma, Inc., No. 08-
80907-CIV-Marra/Johnson, 2009 WL 10667038, at *3 (S.D. Fla, Apr. 2, 2009) (“The Court does
not find the Amended Complaint to be an improper ‘shotgun pleading’ on the basis that several of
the factual allegations apply to multiple Plaintiffs in this case.”)

                                                4
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 5 of 22 PageID 167




allegations that support those claims.” Weiland, 792 F.3d at 1325. Indeed, PCSO has

failed to show—as it is required to—that it cannot “discern[] [Plaintiffs’] exact

theory,” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1359 n.9 (11th Cir.

1997), much less that “‘it is virtually impossible to know which allegations of fact

are intended to support which claim(s) for relief.’” Cont’l 332 Fund, LLC v.

Albertelli, No. 2:17-CV-41-FtM-38MRM, 2018 WL 3656472, at *3 (M.D. Fla.,

Aug. 2, 2018) (quoting Weiland). Absent that showing, dismissal is improper.

      THE PLAINTIFFS ARE PROPERLY JOINED BECAUSE THEIR
      CLAIMS ARE ALL LOGICALLY RELATED TO THE PROGRAM.

      PCSO separately argues that the four Plaintiffs are “improperly joined” under

Rule 20. The “central purpose” of joining parties and claims is to “promote trial

convenience and expedite the resolution of disputes.” Alexander v. Fulton County,

207 F.3d 1303, 1323 (11th Cir. 2000), overruled on other grounds by Manders v.

Lee, 338 F.3d 1304 (11th Cir. 2003). Accordingly, Rule 20(a) imposes only two

requirements for joinder of plaintiffs: First, each plaintiff’s claims must arise out of

“the same transaction, occurrence, or series of transactions or occurrences.” Second,

there must be some “question of law or fact common to all plaintiffs.” Fed. R. Civ.

P. 20(a)(1). Both requirements are satisfied here.

      First, Plaintiffs’ claims arise out of the same “transaction, occurrence, or

series of transactions or occurrences” because they all involve the implementation

of the Program. In the Eleventh Circuit, this requirement is satisfied when claims

                                           5
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 6 of 22 PageID 168




bear a “logical relationship” to each other. Alexander, 207 F.3d at 1323. And that

“logical relationship” is present when claims “stem from the same core allegation

that [the plaintiffs] were subject to a systemic pattern or practice.” Id. at 1324. Here,

each of the Plaintiffs’ claims bear a logical relationship to each other because they

all “stem from the same core allegation” that they were subject to the Program. Id.

at 1324–25 (holding plaintiffs’ claims challenging common policy were related even

though they involved “different work histories, employment decisions, and prayers

for relief”); see also Harvard v. Inch, 411 F. Supp. 3d 1220, 1237 (N.D. Fla. 2019)

(finding “a logical relationship” where plaintiffs challenged “policies and practices

promulgated by high-level officials,” even though “each Plaintiff might suffer harm

based on their unique circumstances”).

       Second, Plaintiffs’ claims involve common legal and factual questions.

Common factual questions concern the policies and customs that guide the

implementation of the Program. See, e.g., Gittens v. Sch. Bd. of Lee Cnty., No. 2:16-

cv-412-FtM-99MRM, 2018 WL 839242, at *3 (M.D. Fla. Feb. 13, 2018) (finding

that the claims of four plaintiffs alleging they were subject to a “district-wide policy”

involved common questions of fact). And common legal questions concern whether

those policies and customs violate the Constitution. 3


   3
     As just one example, all four Plaintiffs allege that the Prolific Offender Checks created a
“systematic practice” of unwarranted, suspicionless, nonconsensual visits. Compl. ¶¶ 16–22, 25–
26, 29–34, 38, 54–59, 72–78, 139, 149, 154, 156, 160, 162, 225–36.

                                               6
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 7 of 22 PageID 169




       The PCSO’s attempt to “illustrate”4 the differences between the Plaintiffs is

thus “premised on a fundamental misunderstanding of Plaintiffs’ claims.” Harvard,

411 F. Supp. 3d at 1236–37. Though not every encounter was exactly the same—

and how could they be?—the Complaint alleges that each encounter arises from the

same policies and customs that constitute the Program. See id. The PCSO’s primary

authority, Cano-Diaz v. City of Alabaster, No. 2:11-cv-3448-VEH, 2012 WL

2924006 (N.D. Ala. July 17, 2012), does not suggest differently. That case was

brought by seven plaintiffs against four different municipalities, alleging they were

subjected to different racially discriminatory treatment by police officers from

different municipalities. Id. at *1. Here, unlike the plaintiffs in Cano-Diaz, the

Plaintiffs allege the same unconstitutional treatment by the same entity—the

PCSO—under the same law enforcement program.

       In light of these common facts and legal questions, joinder in this case would

“serve[] the interest of judicial economy by eliminating multiple suits challenging

the same [county-wide] policies and practices.” Harvard, 411 F. Supp. 3d at 1237–

38. The PCSO does not attempt to argue that joinder would cause prejudice, undue


   4
      Mot. 16, 18. PCSO takes the curious step of asking this Court to take judicial notice of
Plaintiffs’ police records, and, in support of this otherwise-improper offering, suggests that the
Court “may take judicial notice of its own records and the records of inferior courts.” Mot. 16
(citing United States v. Rey, 811 F.2d 1453, 1457 (11th Cir. 1987)). But police reports are not court
records, and, even if the Court could take judicial notice of these records it could not simply assume
that they are accurate or complete when ruling on a motion to dismiss. See, e.g., Bryant v. Miami-
Dade County, No. 10-cv-23768, 2011 WL 13223543, at *3 n.3 (S.D. Fla. Nov. 22, 2011). To the
contrary, the Court assumes the truth of the facts as alleged in the Complaint.

                                                  7
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 8 of 22 PageID 170




expense and delay, or unnecessary jury confusion such that severance under Rule 21

would be appropriate. Consequently, the PCSO has “fail[ed] to explain how [any

asserted] prejudice would outweigh the convenience and judicial economy of

keeping all Plaintiffs in one case and proceeding through discovery in one case.”

Gittens, 2018 WL 839242, at *3. The PCSO does not make that showing for a very

simple reason: It cannot. Even when multiple plaintiffs bring multiple claims, “the

efficiency of a consolidated trial outweigh[s] the potential for unfair prejudice or

jury confusion” when the plaintiffs share a “common core of allegations” and their

claims “overlap substantially.” Alexander, 207 F.3d at 1325–26. Judicial economy

would not be furthered by “duplicative suits with duplicative discovery.” Cox

Television Jacksonville, LLC v. Fla. Cable, Inc., No. 5:16-cv-6-Oc-32PRL, 2016

WL 11578269, at *4 (M.D. Fla. July 13, 2016), all of which would challenge the

same overarching policies and customs.

      THE PLAINTIFFS HAVE SUFFICIENTLY PLED CLAIMS ON
      WHICH RELIEF CAN BE GRANTED.

      The PCSO also argues for the dismissal of all of Plaintiffs’ claims. Here, the

PCSO’s primary contention seems to be that Plaintiffs cannot ultimately prove

liability under Monell as this case is currently constituted, apparently because the

PCSO believes that Plaintiffs will not be able to trace each of the injuries alleged in

the Complaint to the policies and customs alleged in the Complaint. See Mot. 5. But

there is no need to resolve that question of causation on a motion to dismiss.

                                          8
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 9 of 22 PageID 171




       The only question before this Court is whether Plaintiffs have sufficiently

alleged that their injuries arise from an unconstitutional policy or custom, as required

to establish potential Monell liability. See, e.g., Fundiller v. City of Cooper City, 777

F.2d 1436, 1442–43 (11th Cir. 1985) (on a motion to dismiss, allegation that law

enforcement was “acting in accordance with the policy” would “provide the causal

link between the challenged conduct and the [defendant’s] policy”); see also

Swanson v. City of Miami, No. 07-23006-CIV, 2009 WL 10701408, at *10 (S.D.

Fla. Feb. 4, 2009) (finding that Monell allegations sufficiently alleged causation and

observing that there “is no heightened pleading requirement when alleging a section

1983 claim against a municipality”). 5 As to that question, the PCSO has little to say.

And, indeed, there is no real question that the Complaint states viable constitutional

claims.



       PCSO argues, without citing authority, that Plaintiffs’ Fourth Amendment

claim should be dismissed. The bulk of this contention seems to be that Plaintiffs’


   5
      Likewise, while the PCSO briefly suggests that Plaintiffs may be unable to recover for some
of their injuries because they fall outside the applicable statute of limitations—or because they are
barred by Heck v. Humphrey, 512 U.S. 477 (1994)—the PCSO does not even try to argue that
those doctrines would categorically preclude recovery on any of Plaintiffs’ constitutional claims.
The Court cannot dismiss Plaintiffs’ claims simply because Plaintiffs might potentially be unable
to recover for some of their damages.
   6
     PCSO notes, correctly, that Plaintiffs’ Fourth Amendment claim “makes no due process claim
in the count.” That is because Plaintiffs’ reference to the Fourteenth Amendment in this context
simply reflects the principle that the Fourth Amendment is applicable to state and local
governments by way of incorporation into the Fourteenth. Mapp v. Ohio, 367 U.S. 643 (1961).

                                                 9
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 10 of 22 PageID 172




 Fourth Amendment allegations “do[] not describe a search or seizure” such that

 relief in this case could be appropriate. Mot. 19.

       That argument is incorrect. The Complaint is replete with allegations that the

 Program authorized—in fact, required—warrantless, suspicionless visits on

 Plaintiffs’ property (including the curtilage). Compl. ¶¶ 151–56. And the Complaint

 further alleges that Plaintiffs either could not terminate these interactions or felt they

 must comply with them. Id. ¶¶ 3, 170, 189, 229, 232–33. That alone is sufficient to

 establish a well-pled Fourth Amendment claim. See, e.g., United States v. Ratcliff,

 725 F. App’x 894, 901 (11th Cir. 2018) (explaining that officers must have

 reasonable suspicion to “justify a knock and talk,” even when the visit does not

 extend beyond the curtilage). Indeed, “[i]t is well-established that a warrantless entry

 of the home or the area immediately surrounding the home is presumed unreasonable

 unless it meets one of few narrow exceptions” not present here. Morgan v. Fairfield

 County, 903 F.3d 553, 566 (6th Cir. 2018) (finding Monell liability for injuries

 caused by “county[] policy . . . during every ‘knock and talk[]” that ignored “one’s

 right to retreat into his or her home.”) (quoting Collins v. Virginia, 138 S. Ct. 1663,

 1670 (2018)). The Fourth Amendment prohibits repeated visits to a home—

 including visits beyond the doorway, to the curtilage—without probable cause or

 reasonable suspicion.




                                            10
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 11 of 22 PageID 173




       Merits questions aside, PCSO further urges dismissal of Plaintiffs’ Fourth

 Amendment claim because some of the warrantless interactions between Plaintiffs

 and PCSO, it argues, might have been actually legitimate. See Mot. 20 (“Not all law

 enforcement interactions, even if traceable to the [Program], are going to be

 unconstitutional.”). PCSO suggests, therefore, that each Plaintiff must identify “the

 specific law enforcement action which was unconstitutional.” Id. But, as Plaintiffs

 have alleged, virtually all of PCSO’s visits to their homes under the Program were

 unconstitutional. Whether certain visits can in fact be tied to the Program is a

 textbook question of causation and damages, which cannot be resolved on a motion

 to dismiss. Ashley v. City of Hialeah, No. 11-20490-CIV, 2011 WL 3236051, at *4–

 5 (S.D. Fla. July 28, 2011) (“Because [Plaintiff] has alleged facts that support the

 plausible existence of municipal policy or custom leading to a deprivation of

 constitutional rights, the Court allows the cause to proceed.”). There is no question

 that Plaintiffs have stated multiple allegations of “similar complaints or acts” that,

 together, “establish proof of a custom, policy or practice.” Woodworth v. City of St.

 Petersburg, Case No. 8:18-CV-747-T-26TGW, 2018 WL 2267115, at *1–2 (M.D.

 Fla. May 17, 2018). Those allegations are sufficient to state a claim.

       Ultimately, the PCSO appears to be simply overwhelmed by the sheer number

 of visits made by its own deputies to the Plaintiffs’ homes. The PCSO laments that

 it will be “impossible” to defend this case without “knowing why the deputies visited


                                          11
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 12 of 22 PageID 174




 the residence of a given Plaintiff . . . and the circumstances of” every interaction,

 and the PCSO asks that Plaintiffs be forced to focus on some more “specific law

 enforcement interaction.” But that misses the point. The Fourth Amendment

 violation in this case involved multiple warrantless, suspicionless visits to the

 Plaintiffs’ homes over a period of years; the sheer number of those visits to the

 Plaintiffs’ homes is part of why the PCSO’s actions exceeded the scope of any

 “implied license to enter” the Plaintiffs’ property. Florida v. Jardines, 569 U.S. 1,

 10 (2013). The PCSO cannot point to the number of its intrusions on Plaintiffs’

 property as a reason it should escape liability. Nor would it make any sense to adopt

 that approach. The Plaintiffs primarily charge, after all, that the Program is

 unconstitutional because it compels constant intrusions on Plaintiffs’ properties.

 That is the nature of the alleged violation, not a defect in the pleading.



       Plaintiffs also state a claim that the PCSO’s Program violates their right to

 freedom of association. Tammy, Dolly, and Robert were “subject[ed] . . . to repeated

 harassment simply because they are associated with a Targeted Person.” Compl.

 ¶ 240. This harassment includes the PCSO’s frequent visits to their homes, as well

 as pretextual code enforcement and warrantless arrests. Id. ¶¶ 240, 242–43; see also

 id. ¶¶ 196, 209, 215. Such “increased enforcement directly imposes a penalty for an

 individual’s association with a Targeted Person.” Id. ¶ 239.



                                           12
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 13 of 22 PageID 175




        The PCSO’s policy of guilt-by-association imposes an impermissible burden

 on Plaintiffs’ associational rights. Prior to the establishment of the Eleventh Circuit,

 the Fifth Circuit explained that “[f]reedom from punishment in the absence of

 personal guilt is a fundamental element in the American scheme of liberty” and

 upheld a claim that a “policy which attributes a parent’s misconduct to other family

 members is . . . guilt by association wholly alien to American liberty.” St. Ann v.

 Palisi, 495 F.2d 423, 425 (5th Cir. 1974); see also Adler v. Pataki, 185 F.3d 35, 45

 (2d Cir. 1999) (finding violation of associational rights, where state took action

 against husband for wife’s conduct).7 Thus, for instance, the court in Brumit v. City

 of Granite City, No. 19-cv-1090, 2021 WL 462624, at *6 (S.D. Ill. Feb. 9, 2021),

 held that plaintiffs survived a motion to dismiss on their First Amendment claim that

 they were evicted from their home because of crimes allegedly committed by their

 child. Just as the eviction in Brumit constituted impermissible guilt by association,

 the same is true of the PCSO’s near-constant harassment of Plaintiffs for associating

 with someone the PCSO believes may commit future crimes.

        The PCSO in fact largely concedes the point, stating that “the Complaint

 alleges that Plaintiffs could have encountered some law enforcement action based


    7
       While the Eleventh Circuit has held that government can evict public housing tenants from
 their homes based on the conduct of individuals within their households, that holding applies only
 where government “acts in one of its many proprietary roles (employer, purchaser, or landlord, to
 name a few).” Burton v. Tampa Hous. Auth., 271 F.3d 1274, 1283 (11th Cir. 2001). Implicit in that
 analysis is the conclusion that the government cannot punish a family for a family member’s
 misdeeds when (as here) it acts outside a proprietary role.

                                                13
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 14 of 22 PageID 176




 on their having been a family member of a targeted person.” Mot. 21. The PCSO

 argues that the Complaint does not sufficiently allege “when, or in what manner,”

 this occurred. Id. But the Complaint explains in its very first paragraph that it is

 concerned with a years-long campaign of harassment carried out “with relentless

 visits to their homes at all hours of the day, with unwarranted stops and seizures, and

 with repeated citations for petty code violations,” Compl. ¶ 1, and then describes

 that campaign in detail. The fact that the PCSO interfered with the right to familial

 association through a pattern of harassment—rather than a single incident—does not

 change the fact that the interference occurred.

       Instead, PCSO’s arguments primarily focus on the Complaint’s allegation that

 the PCSO interfered with Dalanea’s associational freedom by extending its

 harassment to her friends. While it is true that familial relationships receive special

 protection, associational rights also extend to other “intimate” associations, Moore

 v. Tolbert, 490 F. App’x 200, 203 (11th Cir. 2012), and the Complaint here alleges

 that the PCSO used its visits to “demand[ ] that Dalanea and her friends answer

 probing personal questions about Dalanea’s social circles and her relationship

 status.” Compl. ¶ 22; see also id. ¶ 188. The PCSO also argues that Dalanea’s claim

 raises “obvious standing issues,” Mot. 21, but Dalanea alleges that the PCSO’s

 harassment has caused her harm by impairing her relationships. See Compl. ¶ 192.

 In other words, Dalanea has stated a claim that the PCSO’s campaign of harassment


                                           14
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 15 of 22 PageID 177




 “seeks to interfere with the social relationship of two or more people.” Wilson v.

 Taylor, 733 F.2d 1539, 1544 (11th Cir. 1984); see also Chesser v. Sparks, 248 F.3d

 1117, 1125 n.10 (11th Cir. 2001). Dalanea has stated a claim that the PCSO violated

 her associational rights by interfering with her relationships simply because it

 predicts she may commit future crimes.



       Next, the PCSO argues that Plaintiffs’ procedural due process claim should

 be dismissed because Plaintiffs “do not allege that they are due [any] specific process

 under any statute or regulation.” Mot. 22. However, no court anywhere has ever said

 that a “statute or regulation” is the primary guarantor of due process. We have the

 Fourteenth Amendment for that. Compl. ¶¶ 249–58. And to determine whether an

 existing process is adequate under the Fourteenth Amendment, courts weigh three

 factors: (1) the private interest affected, (2) the risk of an erroneous deprivation of

 that interest under current procedures and the value, if any, of other possible

 procedures, and (3) the government’s interest, including the efficiency of the current

 procedures. Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

       The Mathews analysis has been held to apply to government list-making very

 similar to the list-making at issue here. Mohamed v. Holder, 995 F. Supp. 2d 520

 (E.D. Va. 2014). In Mohamed, the court struck down the original federal “No-Fly

 List” because, like the PCSO, the government provided no notice or opportunity to



                                           15
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 16 of 22 PageID 178




 be heard for individuals targeted by the list. Id. at 539. As here, the list was generated

 “without any judicial involvement or review, and according to a standard of proof

 that is far less than that typically required when the deprivation of significant

 constitutional liberties are implicated.” Id.

       Applying Mathews here, Plaintiffs have likewise alleged a procedural due

 process claim. As to the first factor, Plaintiffs have alleged that the Program has

 deprived them of several protected interests. Compl. ¶¶ 224–77. Next, under the

 second Mathews factor, Plaintiffs have alleged—and the PCSO does not dispute—

 that the Program provides literally no procedure whatsoever to prevent against

 erroneous deprivation. Id. ¶ 256. And finally, under Mathews’ third factor, the court

 must consider the government’s interest and the efficiency of existing procedures.

 But again, there are no existing procedures. And as for the government’s interest,

 even the suspected (but unasserted) interest of public safety does not suffice under

 these circumstances. Mohamed, 995 F. Supp. 2d at 538–39. (holding that even the

 most important government interests, like preventing terrorism, will not justify a

 total lack of process). PCSO’s Program puts Plaintiffs, their families, and others on

 probation for unidentified predicted future crimes that may never occur. Before

 PCSO imposes that sanction, people must have an opportunity to challenge it.




                                            16
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 17 of 22 PageID 179




        The PCSO also argues that Plaintiffs do not state a substantive due process

 claim because they have not alleged that “the actions of the Defendant in a given

 situation were conscience shocking.” Mot. 22–23. 8 But the “shocks the conscience”

 standard has no place here, “a civil case for money damages.” Pasco CWHIP

 Partners, LLC v. Pasco County, No. 8:13-cv-2377-T-23EAJ, 2014 WL 3805667, at

 *2 n.* (M.D. Fla. Aug. 1, 2014) (quoting McKinney v. Pate, 20 F.3d 1550, 1556

 (11th Cir. 1994)). Rather, in this context, there are “two strands” of substantive due

 process—one that protects against the infringement of fundamental rights and one

 that protects against arbitrary and irrational government action. Hillcrest Prop., LLP

 v. Pasco County, 915 F.3d 1292, 1297 (11th Cir. 2019). Plaintiffs state a claim that

 the Program violates both.

        First, Plaintiffs state a claim that the Program violates the fundamental right

 to be free from punishment for the crimes or wrongdoings of another. See Compl.

 ¶ 260; Cook v. Stewart, No. 1:13-cv-72-MW-GRJ, 2014 WL 12521335, at *5 (N.D.

 Fla. Apr. 22, 2014). The Program imposes punishment on listed individuals, as well

 as their friends and family, without a determination of personal guilt. See Compl. ¶¶

 262–64; see also id. ¶ 37 (explaining Defendant’s directive to “go out there and for



    8
        Once again, this argument betrays a misunderstanding of Plaintiffs’ claim: Rather than
 challenging each individual interaction with PCSO deputies, Plaintiffs are challenging the policies
 that initiated and drove those interactions.

                                                17
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 18 of 22 PageID 180




 every single violation the person commits, to come down and enforce it upon

 them.”); id. ¶¶ 141–45. The PCSO has provided no governmental interest—much

 less a compelling one—that would justify this violation of Plaintiffs’ fundamental

 right. See St. Ann, 495 F.2d at 427–28 (applying strict scrutiny to the imposition of

 punishment without personal guilt). And even if such an interest could be

 hypothesized, the government cannot establish narrow tailoring on a motion to

 dismiss.

       Second, Plaintiffs have also stated a claim that the Program involves an

 exercise of the police power in a manner that is “pretextual, arbitrary and capricious

 and, because unrelated to the proper reasons for [the government action], without

 any rational basis.” Hearn v. City of Gainesville, 688 F.2d 1328, 1332 (11th Cir.

 1982), overruled on other grounds by McKinney, 20 F.3d at 1550. The PCSO here

 is using its legitimate law enforcement functions—home visits, code enforcement,

 arrests, and other activities—in order to accomplish an illegitimate end—i.e., the

 intimidation and coercion of individuals (and their friends and families) who the

 PCSO predicts may possibly commit unspecified future crimes. See Compl. ¶¶ 165,

 170–85, 264. Such behavior uses the law enforcement function as a means to harass

 and strong-arm, and as such, “fails to advance a legitimate governmental purpose.”

 Hillcrest Prop., LLP v. Pasco County, 939 F. Supp. 2d 1240, 1262–63 (M.D. Fla.

 2013), overruled on other grounds by Hillcrest Prop., LLP, 915 F.3d at 1302–03.


                                          18
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 19 of 22 PageID 181




        Finally, the PCSO argues that Plaintiffs do not state an equal protection claim

 because they have not identified similarly-situated “comparator instances.” Mot.

 24.9 This, however, rests on an implicit mischaracterization of Plaintiffs’ claim as a

 “class of one” claim. See Mot. 24. To be clear, Plaintiffs are not alleging that they

 alone have been arbitrarily singled out for special law enforcement focus—as is the

 case in a class-of-one claim—and instead assert that the PCSO has adopted a formal

 policy that impermissibly divides the populace of the county into two unequal

 classes (those listed and their associates, and everyone else). In that context,

 Plaintiffs can prevail simply by “show[ing] that the classification is not rationally

 related    to   a   legitimate     state   purpose.”      Ingles    v.   Lake     County,     No.

 504CV465OC10GRJ, 2005 WL 3448026, at *4 n.22 (M.D. Fla. Dec. 15, 2005)

 (citing E & T Realty v. Strickland, 830 F.2d, 1107, 1112 (11th Cir. 1987)).

        And there is no rational relationship between the classification created by the

 PCSO’s policy—family members of Targeted Persons and everyone else in Pasco

 County—and the law enforcement functions at issue in the Complaint. See Compl.

 ¶¶ 165, 170–85, 274–75. It makes no sense, for instance, to cite an individual for tall

 grass, or chickens in the backyard, because that individual has a family member who



    9
      In fact, Plaintiffs did allege that though other properties in their neighborhoods had similar
 code violations, their homes were singled out for citations because they had family members who
 were Targeted Persons. See Compl. ¶¶ 174–77.

                                                19
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 20 of 22 PageID 182




 (according to a computer algorithm) might commit some unspecified future crime.

 Id. ¶ 174–75. Similarly, it makes no sense to harass such individuals to “[m]ake their

 lives miserable” based on crimes that have not been—and may never be—

 committed. Id. ¶ 1. Such intimidation and harassment is “unrelated to the

 government’s interest in the activity employed to target” the individuals subject to

 the Program. Armendariz v. Penman, 75 F.3d 1311, 1328 (9th Cir. 1996), overruled

 in part on other grounds by Crown Point Dev., Inc. v. City of Sun Valley, 506 F.3d

 851 (9th Cir. 2007); see also Lofton v. Sec’y of Dep’t of Child. & Fam. Servs., 358

 F.3d 804, 817 (11th Cir. 2004). It is therefore pretextual and irrational.

                                   CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that Defendants’

 Motion to Dismiss, For More Definite Statement, or For Determination of

 Misjoinder be denied.

 Dated: May 13, 2021.             Respectfully submitted,

                                  /s/ Ari S. Bargil
                                  Ari S. Bargil (FL Bar No. 71454)
                                  INSTITUTE FOR JUSTICE
                                  2 S. Biscayne Boulevard, Suite 3180
                                  Miami, FL 33131
                                  Tel: (305) 721-1600
                                  Fax: (305) 721-1601
                                  abargil@ij.org

                                  Joshua A. House (CA Bar No. 284856)*
                                  Caroline Grace Brothers (DC Bar No. 1656094)*
                                  INSTITUTE FOR JUSTICE


                                           20
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 21 of 22 PageID 183




                              901 N. Glebe Road, Suite 900
                              Arlington, VA 22203
                              Tel.: (703) 682-9320
                              Fax: (703) 682-9321
                              jhouse@ij.org
                              cgbrothers@ij.org

                              Robert E. Johnson (OH Bar No. 0098498)*
                              INSTITUTE FOR JUSTICE
                              16781 Chagrin Boulevard, Suite 256
                              Shaker Heights, OH 44120
                              Tel.: (703) 682-9320
                              Fax: (703) 682-9321
                              rjohnson@ij.org

                              * Admitted Pro Hac Vice

                              Counsel for Plaintiffs




                                      21
Case 8:21-cv-00555-SDM-CPT Document 25 Filed 05/13/21 Page 22 of 22 PageID 184




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of May, 2021, a true and correct

 copy of the foregoing document was filed with the Clerk of the Court using the

 CM/ECF system, which will send a notice of electronic filing to the following

 counsel of record:

 Thomas W. Poulton
 poulton@debevoisepoulton.com

 Jeffrey K. Grant
 grant@debevoisepoulton.com

 Erin M. Tueche
 tueche@debevoisepoulton.com

 Robert D. Holborn, II
 holborn@debevoisepoulton.com

 DEBEVOISE & POULTON, PA
 1035 S Semoran Blvd, Suite 1010
 Winter Park, FL 32792-5512


                                    /s/ Ari S. Bargil




                                      22
